Exhibit 10.3

WILSON BANK & TRUST

EXECUTIVE SURVIVOR INCOME AGREEMENT

THIS EXECUTIVE SURVIVOR INCOME AGREEMENT is made this 14th day of April, 2014,
by and between Wilson Bank & Trust with its main office in Lebanon, Tennessee,
(“Bank”), and John McDearman (“Executive”).

WHEREAS, to encourage the Executive to remain an employee of the Bank, the Bank
is willing to provide benefits to the Executive’s beneficiary(ies) if the
Executive dies prior to terminating employment. The Bank will pay the benefits
from its general assets, but only so long as one of its general assets is a life
insurance policy on the Executive’s life.

WHEREAS, this Agreement is designed primarily for purposes of providing benefits
for a select group of management and highly compensated employees of the Bank
and is intended to qualify as a “top hat” plan under Sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as
amended.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank and the Executive hereby agree as follows.

 

1. Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

  1.1 Termination of Employment means that the Executive shall have ceased to be
actively employed by the Bank for any reason whatsoever. For purposes of this
Agreement, if there is a dispute over the employment status of the Executive or
the date of termination of the Executive’s employment, the Bank shall have the
sole and absolute right to decide the dispute.

 

  1.2 Notwithstanding the definition of Termination of Employment in Paragraph
1.1, a Termination of Employment shall not have occurred if the Executive
continues service to the Bank as a member of the Board of Directors.

 

2. Entitlement to Benefit

 

  2.1 Pre-Termination of Employment Survivor Income Benefit. If the Executive
dies prior to Termination of Employment, the Bank shall pay to the Executive’s
designated beneficiary in a single lump sum the survivor income benefit
described in Paragraph 2.3.

 

  2.2 Contingency for Payment. The Bank will pay the benefits from its general
assets, but only so long as one of the Bank’s general assets is an enforceable
life insurance policy on the Executive’s life that was issued by Massachusetts
Mutual Life Insurance Company and Midland National Life Insurance Company.

 

  2.3 Amount of Benefits. If the Executive dies prior to Termination of Service,
the Bank shall pay the amount shown on Schedule A, attached to this Agreement.
Any payments hereunder shall be paid to the Executive’s beneficiary(ies) in a
single lump sum within 60 days after the Executive’s death.

 

1



--------------------------------------------------------------------------------

3. Beneficiaries

 

  3.1 Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Bank. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive. If the Executive dies without a valid beneficiary designation,
all payments shall be made to the Executive’s estate.

 

  3.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person or incapable person. The Bank may require proof of incompetence,
minority, or guardianship as it may deem appropriate prior to distribution of
the benefit. Such distribution shall completely discharge the Bank from all
liability with respect to such benefit.

 

4. General Limitations

 

  4.1 Termination. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement if Termination
of Employment occurs as defined in Paragraph 1.1 or 1.2 above.

 

  4.2 Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement if the Executive commits suicide within three years after the date of
this Agreement. In addition, the Bank shall not pay any benefit under this
Agreement if the Executive has made any material misstatement of fact on any
application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Executive.

 

  4.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
if the Executive is removed from office or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(4) or (g)(1), or is terminated for cause, all obligations of the Bank
under this Agreement shall terminate as of the effective date of the order or
Termination for Cause. Termination for Cause means the Bank has terminated the
Executive’s employment for any of the following reasons:

 

  (a) Gross negligence or gross neglect of duties;

 

  (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

  (c) Fraud, disloyalty, or willful violation of any law or significant Bank
policy committed in connection with the Executive’s employment and resulting in
an adverse effect on the Bank.

 

  4.4 Insolvency. Notwithstanding any provision of this Agreement to the
contrary, if the Department of Banking appoints the Federal Deposit Insurance
Corporation as receiver for the Bank all obligations under this Agreement shall
terminate as of the date of the Bank’s declared insolvency.

 

2



--------------------------------------------------------------------------------

5. Claims and Review Procedures

 

  5.1 Claims Procedure. A participant or beneficiary (claimant) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  (a) Initiation: Written Claim. The claimant initiates a claim by submitting to
the Bank a written claim for the benefits.

 

  (b) Timing of Bank Response. The Bank shall respond to such claimant within 90
days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

 

  (c) Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  i. The specific reasons for the denial;

 

  ii. A reference to the specific provisions of the Agreement on which the
denial is based;

 

  iii. A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  iv. An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  v. A statement of the claimant’s right to bring a civil action under ERISA
(Employee Retirement Income Security Act) Section 502(a) following an adverse
benefit determination on review.

 

  5.2 Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

 

  (a) Initiation: Written Request. To initiate the review, the claimant, within
60 days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.

 

  (b) Additional Submissions: Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  (c) Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

3



--------------------------------------------------------------------------------

  (d) Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

 

  (e) Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth:

 

  i. The specific reasons for the denial;

 

  ii. A reference to the specific provisions of the Agreement on which the
denial is based;

 

  iii. A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  iv. A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

6. Miscellaneous

 

  6.1 Amendments and Termination. The Bank may amend or terminate this Agreement
at any time. In addition, the Bank may modify Schedule A at its sole discretion.

 

  6.2 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

  6.3 No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

  6.4 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

  6.5 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

 

  6.6 Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the state of Tennessee, without giving effect to the principles of conflict
of laws of such state.

 

  6.7 Unfunded Arrangement. The Executive’s beneficiary(ies) are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and the Executive’s beneficiary(ies)
have no preferred or secured claim.

 

4



--------------------------------------------------------------------------------

  6.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive’s beneficiary by virtue of this Agreement other than
those specifically set forth herein.

 

  6.9 Administration. The Bank shall have all powers which are necessary to
administer this Agreement, including but not limited to:

 

  (a) Interpreting the provisions of the Agreement;

 

  (b) Establishing and revising the method of accounting for the Agreement;

 

  (c) Maintaining a record of benefit payments; and

 

  (d) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

  6.10 Named Fiduciary. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Bank shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan,
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

  6.11 Severability. If for any reason any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with the law, continue in full force and effect. If any provision of
this Agreement shall be held invalid in part, such invalidity shall in no way
affect the remainder of such provision, not held so invalid and the remainder of
such provision, together with all other provisions of this Agreement, shall
continue in full force and effect to the full extent consistent with the law.

 

  6.12 Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

 

  6.13 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.

 

  (a) If to the Bank, to:

Wilson Bank & Trust

ATTN: Lisa Pominski

PO 768

Lebanon, TN 37088

 

  (b) If to the Executive, to:

 

 

   

 

   

 

 

 

5



--------------------------------------------------------------------------------

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank Executive have
signed this Agreement.

 

Executive:     Bank: John McDearman III     Wilson Bank & Trust (Name of
Executive)       /s/ John McDearman III     By:       /s/ H. Elmer Richerson
(Signature of Executive)       Title:   Executive Vice President     Its:  
    President

 

6



--------------------------------------------------------------------------------

SCHEDULE A

 

JOHN MCDEARMAN   

Age

   Benefit Amount  

44

     400,000   

45

     400,000   

46

     400,000   

47

     400,000   

48

     400,000   

49

     400,000   

50

     400,000   

51

     400,000   

52

     400,000   

53

     400,000   

54

     400,000   

55

     400,000   

56

     400,000   

57

     400,000   

58

     400,000   

59

     400,000   

60

     400,000   

61

     400,000   

62

     400,000   

63

     400,000   

64

     400,000   

65

     400,000   

66

     400,000   

67

     398,788   

68

     387,008   

69

     374,586   

70

     0   

 

7



--------------------------------------------------------------------------------

WILSON BANK & TRUST

EXECUTIVE SURVIVOR INCOME AGREEMENT

DESIGNATION OF BENEFICIARY

Executive: _________________________________

Definitions:

Primary Beneficiary means the person(s) who will receive the Benefits in the
event of the Executive’s death. Proceeds will be divided in equal shares if
multiple primary beneficiaries are named, unless otherwise indicated. If
percentages are listed, the total must equal 100%.

Contingent Beneficiary means the person(s) who will receive the Benefits if the
primary beneficiary is not living at the time of the Executive’s death.

Trust as Beneficiary Designation can be done by using the following written
statement: “To [name of trustee, trustee of the [name of trust], under a trust
agreement dated [date of trust].”

 

Primary Beneficiary

  

DOB

   Social Security #   

Address

   % of Proceeds            

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

 

Contingent Beneficiary

  

DOB

   Social Security #   

Address

   % of Proceeds            

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

The undersigned employee acknowledges that _________________ Bank (“Bank”) is
providing this Death Benefit subject to the terms and conditions of the
Agreement entered into with Executive.

 

 

 

     

 

  , 20    

 

Executive’s Signature       Date    

Acknowledged Receipt by the Bank:

 

 

 

     

 

  , 20    

 

Officer          

This beneficiary designation supersedes all previously executed beneficiary
designations.

 

8